— Appeal from a judgment *1341of the Supreme Court (O’Connor, J.), entered November 5, 2009 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination. Supreme Court dismissed the petition, resulting in this appeal. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of Watson v Fischer, 73 AD3d 1303 [2010]; Matter of Rivera v Napoli, 69 AD3d 1284, 1285 [2010]).
Cardona, P.J., Peters, Rose, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.